Citation Nr: 0000058	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include skin cancer,  claimed as a result of exposure to 
ionizing radiation.

2. Entitlement to service connection for an eye disorder 
claimed as a result of exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the benefits sought on appeal.

The Board notes that claims for service connection on a 
direct basis for defective vision and dermatitis were 
previously denied by the RO in January 1946, (confirmed in 
July 1947) and in January 1951, respectively.  However, 
because the claims currently before the Board are premised on 
amended law and regulation, which substantially liberalized 
the requirements for establishing service connection on a 
radiation basis, the current claims may be viewed as new 
claims, separate and distinct from the ones that were 
previously.  See Spencer v. Brown, 4 Vet. App. 283, 288-90 
(1993). Cf. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  The Board will therefore review the claims for 
service connection for an eye disorder and for a skin 
disorder de novo.

The claim for service connection for skin cancer is addressed 
in the remand appended to this decision, as are the merits of 
the claims for service connection for bilateral hearing loss 
and tinnitus.



FINDINGS OF FACT

1. The appellant participated in a radiation risk activity.

2. Neither a current eye disorder nor a current non- 
cancerous skin disorder is among the diseases listed at 
38 C.F.R. §§  3.309(d) or 3.311(b)(2) and (3).

3. There is no competent medical evidence of record of a 
nexus, or link, between any current an eye disorder or non-
cancerous skin disorder and an incident of the veteran's 
active military service, including any exposure to ionizing 
radiation.

4. The June 1989 RO decision, which denied service connection 
for a bilateral hearing loss, is final.

5. The evidence submitted since the June 1989 RO decision is 
new and bears directly and substantially on the question of 
whether a current bilateral hearing loss was incurred or 
aggravated in service.

6. The claims for service connection for bilateral hearing 
loss and for tinnitus are well grounded.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for an 
eye disorder and a non- cancerous skin disorder are not well 
grounded. 38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (1999).

2. The June 1989 decision by the RO, which denied service 
connection for a bilateral hearing loss, is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

3. Evidence received since the June 1989 rating decision is 
new and material, and the veteran's claim for service 
connection for a bilateral hearing loss is reopened. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§  3.156, 20.392, 20. 
1103 (1999).

4. The claim of entitlement to service connection for a 
bilateral hearing loss is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).

5. The claim of entitlement to service connection for 
tinnitus is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1999). 

Service incidence will be presumed for certain chronic 
diseases, if such are manifest to a compensable degree within 
one year after a veteran's separation from active service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (1999).

I. Entitlement to service connection for an eye disorder and 
for a non- cancerous skin disorder, claimed as a result of 
exposure to ionizing radiation.

A presumption of service connection may be granted for a 
"radiation exposed veteran" if certain statutory requirements 
are satisfied regarding the circumstances of the claimed 
exposure. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). This 
presumption may be rebutted by "affirmative evidence to the 
contrary," such as medical reasoning that, when combined with 
all the evidence of record, supports a conclusion that the 
disease was not incurred in service. 38 C.F.R. § 3.307(d).

Additionally, if a claim for service connection is based on 
exposure to ionizing radiation, and it is established that a 
radiogenic disease first became manifest after service, and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. §§ 3.307, or 
3.309, the following factors will be examined: 1) whether the 
veteran was exposed to ionizing radiation as a result of 
participating in atmospheric testing of nuclear weapons in 
service (determined by making an assessment of the size and 
nature of the radiation dose); 2) whether the veteran 
subsequently developed a radiogenic disease, as recognized by 
statute; and 3) whether the disease first became manifest 
within a specific period after radiation exposure. 38 C.F.R. 
§ 3.311(a), (b)(5). The determination of service connection 
based on ionizing radiation is then made under the generally 
applicable service connection provisions, giving due 
consideration to any opinion provided by the Under Secretary 
of Health or an outside consultant. 38 C.F.R. § 3.311(f). 
Service connection will not be established if there is 
affirmative evidence to establish that a supervening, 
nonservice-related condition or event is more likely the 
cause of the disease. 38 C.F.R. § 3.311(g). Further, the 
veteran is not precluded from establishing, by independent 
medical evidence, that a current disorder is related to 
exposure to radiation in service. See 38 C.F.R. § 3.303(d); 
3.311(b)(4); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded. The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded." 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995). A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury." Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, the United States Court of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b). See Savage v. Gober, 10 Vet. 
App. 488 (1997). The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such condition. Savage, 10 Vet. App. at 
498. That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation. Id. If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology." Id.

The veteran's service records reflect that he was stationed 
aboard the U.S.S. Baltimore.  The Defense Nuclear Agency 
(DNA) has confirmed the veteran's presence in the Hiroshima 
and Nagasaki areas during the American occupation of Japan.  
On November 27, 1945, while serving onboard the USS 
Baltimore, he arrived in the area and stayed until December 
28, 1945 when he was transferred to the USS Biloxi, enroute 
to Okinawa.  Thus, he is deemed to have participated in a 
"radiation- risk activity" as defined at 38 C.F.R. 
§ 3.309(d)(3).

The veteran's service medical records are negative for any 
evidence of eye or skin disorders.  His separation 
examination in January 1946 revealed 20/20 vision, and was 
negative for any skin disorder.  The post- service medical 
records show variously diagnosed skin disorders including 
dermatophytosis, actinic keratosis, seborrheic keratosis, 
eczema, onychomycosis and dermatitis.  With respect to the 
eyes, diagnoses include blurred vision, dry eye and ocular 
rosacea.

The veteran offered testimony in support of his claims in 
personal hearings at the RO in July 1994, and November 1996.

Initially, the Board notes that none of the veteran's eye 
disorders or non- cancerous skin disorders is among the 
radiogenic diseases listed at 38 C.F.R. § 3.311(b) or among 
the diseases subject to presumptive service connection under 
38 C.F.R. § 3.309(d).  Further, there is no independent 
medical evidence of record that indicates that the veteran 
has an eye disorder or a non- cancerous skin disorder that 
was caused by radiation exposure in service.  See 38 C.F.R. § 
3.311(b)(4); Combee, 34 F.3d 1039.  Moreover, there is no 
competent medical evidence of record of a nexus, or link, 
between any current eye disorder or non- cancerous skin 
disorder and any other incident of the veteran's military 
service. See Epps, 126 F. 3d at 1468; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)(lay assertions of [etiology] cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)). Epps, 126 F. 3d at 1468.

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well grounded claim for service connection for an eye 
disorder and a non- cancerous skin disorder on a radiation 
basis.  As such, the VA is under no further duty to assist 
the veteran in developing the facts pertinent to his claims. 
See Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claims. 
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for an eye disorder and/or non- 
cancerous skin disorder. See McKnight,131 F.3d at 1485; 
Robinette, 8 Vet. App. at 77-78. In that regard, competent 
medical evidence is needed that establishes a current 
diagnosis of the claimed disorders, as well as competent 
medical evidence of a nexus, or link, between any current 
claimed disorder and an incident of the veteran's military 
service, to include exposure to ionizing radiation.

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss; and entitlement to service connection 
for tinnitus.

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999). The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In evaluating applications to reopen previously denied 
claims, a three step process must be followed.  First, the 
Board must determine whether the evidence added to the record 
is new and material.  According to the relevant VA 
regulations, "[n]ew and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether based on the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both old and new, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled. 
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Furthermore, as noted in Evans, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) requires that to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

The RO denied service connection for a bilateral hearing loss 
in June 1989, on the basis that no hearing loss was shown in 
service, or recorded in the separation examination.  Evidence 
of record at the time of the June 1989 RO decision included 
service medical records and the separation examination.  The 
veteran was informed of this decision in July 1989 but did 
not timely respond.

The July 1989 rating decision is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999). As such, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the July 1989 rating 
decision.

In this case, the veteran has submitted new medical evidence 
which reflects that he has has bilateral sensorineural 
hearing loss disability.  There is also clinical opinion that 
has a bearing on whether the disability is secondary to noise 
exposure during service. The Board finds that this new 
evidence bears directly and substantially on the question of 
whether the veteran incurred a bilateral hearing loss as a 
result of service. Accordingly, the veteran's claim for 
service connection for bilateral hearing loss is reopened.

Having reopened the veteran's claim for service connection 
for a bilateral hearing loss, the Board observes that the 
next step following the reopening of the veteran's claim is 
consideration of the claim de novo. As noted, in Elkins, 
supra, the Court held that once a claim for service 
connection has been reopened upon the presentation of new and 
material evidence, the VA must determine whether based upon 
all the evidence of record, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a)(West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his or her claim under 38 U.S.C.A. § 
5107(a) (West 1991) has been fulfilled. See Winters v. West, 
No. 97-2180 (Feb. 17, 1999); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  In view of the Board's decision 
with regard to this claim, The Board finds that no prejudice 
to the veteran will result from considering this claim on a 
de novo basis. see Bernard  v. Brown, 4 Vet. App. 384 (1993).

After review of the evidence of record, particularly the 
veterans service records, and the private medical records 
dated in November 1993, as well as the January 1994, January 
1997, and June 1998 VA audiological examinations, the Board 
finds the veteran's claim for service connection for 
bilateral hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (1991). 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385 (1998). The 
Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits. Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran reopened his claim for a bilateral hearing loss 
disability in November
1993.  In addition, he filed a new claim for service 
connection for tinnitus. 

In a VA audiological examination in January 1994, the 
examiner noted mild to
severe sensorineural hearing loss (SNHL) bilaterally.  
"Veteran reported constant ringing tinnitus Au, persistent 
for the past 4-5 years, getting progressively
more noticeable, believed to be secondary to noise exposure 
from big guns while serving in the war...".  The pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
65
75
LEFT
N/A
45
30
60
70

Pure tone threshold averages, in decibels (dB), bilaterally 
was 51.25 dB. Speech recognition was 92 percent, right, and 
88 percent left.

In a VA audiological examination in January 1997, the 
examiner noted decreased hearing for several years, and a 
history of constant tinnitus.  There was a sloping mild to 
severe SNHL, and moderately severe mixed loss through 1000 
Hz, bilaterally.  The pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
65
75
LEFT
60
40
45
65
60

Pure tone threshold averages, in decibels (dB), was 58.75 dB, 
in the right ear, and 52.5 dB., in the left ear.  Speech 
recognition was 64 percent, right, and 68 percent left.

In a VA audiological examination in June 1998, the examiner 
noted mild to severe sensorineural hearing loss (SNHL) 
bilaterally.  The pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 
40
60
75
75
LEFT
70 
45
50
70
70

Pure tone threshold averages, in decibels (dB), was 62.5 dB, 
in the right ear, and 58.75 dB., in the left ear.  Speech 
recognition was 72 percent, right, and 60 percent left.

The veteran advances that the claimed hearing loss disability 
and tinnitus were precipitated by his inservice exposure to 
gunnery fire aboard ship in combat. The Board observes that 
the veteran's participation in combat is verified by DNA 
records, showing that he served on board the cruiser USS 
Baltimore during WWII, as previously noted.  Therefore, the 
Board has considered the potential application of 38 U.S.C.A. 
§ 1154(b) (West 1991). That statute directs that:

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.

The Board notes that service medical records do not show any 
complaints, treatments, or diagnoses relating to the 
veteran's hearing ability or tinnitus during service.  
However, there is competent evidence that the veteran was in 
combat during his service in WWII.  There is also competent 
evidence of the existence of bilateral hearing loss 
disability beginning with the private audiogram performed in 
November 1993 and confirmed on subsequent VA audiograms.  38 
C.F.R. § 3.385 (1999).  

The question remains as to whether there is a nexus, provided 
by competent clinical evidence, between hearing loss 
disability and service.  There is no such opinion with 
respect to hearing loss per se, but there is opinion with 
respect to tinnitus.  This is found in the VA audiologist's 
report in January 1994 in which it was noted that the 
"Veteran reported ...tinnitus...believed to be secondary to 
noise exposure..."  It is unclear from this entry whether it 
is the VA audiologist or the veteran who "believed" that 
his tinnitus was the result of in- service exposure to 
excessive noise.  

Because SNHL and tinnitus can have a common etiology, 
clinical opinion as to the etiology of tinnitus has relevance 
with respect to the etiology of hearing loss.  Despite the 
ambiguity as to who expressed the aforementioned opinion, the 
Board finds that it rendered the claims for service 
connection for hearing loss and tinnitus plausible.  Having 
concluded that both claims are well grounded, the merits of 
each will be addressed in the remand appended to this 
decision.



ORDER

In the absence of evidence of well-grounded claims, service 
connection for an eye disorder and for a non- cancerous skin 
disorder due to exposure to ionizing radiation is denied.

The claims for service connection for bilateral hearing loss 
and tinnitus are well grounded.  To this extent, the claims 
are allowed.   


REMAND

Having found the claims for service connection for hearing 
loss and tinnitus to be well grounded, the Board requires 
further clinical opinion as to the etiology of these 
disorders.  

With respect to the claim for service connection for skin 
cancer, specifically the squamous cell carcinoma diagnosed by 
biopsy in February 1998, this is a radiogenic disease which 
is contended to have resulted from in- service exposure to 
ionizing radiation.  Accordingly, development of the claim 
pursuant to 38 C.F.R. § 3.311 is necessary.

In view of the foregoing, the claims are REMANDED for the 
following.

1.  The RO should underatke development 
of the skin cancer claim pursuant to 
38 C.F.R. § 3.11, by first obtaining a 
dose assessment from the appropriate 
source.

2.  The RO should schedule the veteran 
for VA medical examination by a hearing 
specialist who will examine him and then 
answer the following questions: (1) Is it 
at least as likely as not that the 
veteran's hearing loss disability was the 
result of his exposure to excessive noise 
in service; and (2) Is it at least as 
likely as not that the veteran's tinnitus 
was the result of excessive noise 
exposure in service?  The rationale for 
the opinion should be set forth.  The 
claims file should be made available to 
the examiner.

3.  When the requested development is 
completed, the merits of the claims 
should be reviewed by the RO.  If the 
benefits sought are not granted, the case 
should be returned to the Board after the 
completion of the necessary procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY PHILLIPS
                                      Member, Board of 
Veterans' Appeals


 

